Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:                                                                  )                          No. 08-06-00178-CV
)
ZULEMA CARRILLO, DAVIE JOHNSON,     )                 AN ORIGINAL PROCEEDING
and ADAN DOMINGUEZ,                                 )                  
)IN MANDAMUS
                                    Relators.                           )

MEMORANDUM OPINION

            Relators Zulema Carrillo, Davie Johnson, and Adan Dominguez seek a writ of mandamus
against the Honorable Max W. Higgs, Judge of the Probate Court of El Paso County.  The dispute
arises out of Judge Higgs’ appointment of the Real Party in Interest, Terry W. Hammond, as master
in chancery in several guardianship cases.  Mandamus will lie only to correct a clear abuse of
discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there
must be no other adequate remedy at law.  Id.  After the mandamus petition was filed, Judge Higgs
withdrew the portions of the orders appointing Hammond to serve as master in chancery thereby
rendering this original proceeding moot.  Accordingly, we deny mandamus relief.  See Tex.R.App.P.
52.8(a).


July 6, 2006                                              PER CURIAM


Before Barajas, C.J., McClure, and Chew, JJ.